
	
		II
		110th CONGRESS
		1st Session
		S. 2127
		IN THE SENATE OF THE UNITED STATES
		
			October 2, 2007
			Mrs. Murray introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide assistance to families of miners involved in
		  mining accidents.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Mine Disaster Family Assistance
			 Act of 2007.
		2.Assistance by
			 the Federal Mine Safety and Health Administration to families of miners
			 involved in mining accidentsSection 7 of the MINER Act (30 U.S.C. 801
			 note) is amended to read as follows:
			
				7.Mine disaster
				family assistance
					(a)Assistance by
				the Federal Mine Safety and Health Administration to families of miners
				involved in mining accidents
						(1)In
				GeneralAs soon as practicable after being notified of a mining
				accident within the United States involving a mine operator and resulting in
				the initiation of a mine emergency response by the Mine Safety and Health
				Administration, the Assistant Secretary of Labor for Mine Safety and Health
				shall—
							(A)designate and
				publicize the name and phone number of a director of family support services
				who shall—
								(i)be an employee of
				the Mine Safety and Health Administration;
								(ii)be responsible
				for acting as a point of contact within the Federal Government for the families
				of miners involved in the accident and a liaison between the mine operator and
				the families; and
								(iii)be part of any
				such mine emergency response and, after consultation with the Assistant
				Secretary, determine the appropriate level of response concerning family
				support services as authorized under this Act; and
								(B)designate an
				independent nonprofit organization, with experience in disasters and posttrauma
				communication with families, which shall have primary responsibility for
				coordinating the emotional care and support of the families of miners involved
				in the accident.
							(2)Responsibilities
				of the Mine Safety and Health AdministrationThe Mine Safety and
				Health Administration shall have primary Federal responsibility for
				facilitating the rescue and recovery of injured miners involved in an accident
				described in paragraph (1). In the case of such an accident, the Administration
				shall serve as the primary communicator with the operator, miners' families,
				the press, and the public.
						(3)Responsibilities
				of Designated OrganizationThe organization designated for an
				accident under paragraph (1)(B) shall have the following responsibilities with
				respect to the families of miners involved in the accident:
							(A)To provide mental
				health and counseling services, in coordination with the disaster response team
				of the mine operator involved.
							(B)To take such
				actions as may be necessary to provide an environment in which the families may
				gather and grieve in private.
							(C)To meet with the
				families who have traveled to the location of the accident, to contact the
				families unable to travel to such location, and to contact all affected
				families periodically thereafter until such time as the organization, in
				consultation with the director of family support services designated for the
				accident under paragraph (1)(A), determines that further assistance is no
				longer needed.
							(D)To communicate
				with the families as to the roles of the organization, government agencies, and
				the mine operator involved with respect to the accident and the post-accident
				activities.
							(E)In cases where
				miners are fatally injured, to arrange a suitable memorial service, in
				consultation with the families.
							(4)Miner
				Lists
							(A)Requests for
				miner lists
								(i)Requests by
				director of family support servicesIn consultation with the lead
				Mine Safety and Health Administration official designated for an accident and
				the mine operator, the director of family support services designated for an
				accident under paragraph (1)(A) shall receive, as soon as practicable, a list,
				which is based on the best available information at the time of the request, of
				the names of the miners that were involved in the mining accident.
								(ii)Requests by
				designated organizationThe organization designated for an
				accident under paragraph (1)(B) may request from the mine operator involved in
				the accident a list described in clause (i).
								(B)Use of
				informationThe director of family support services and the
				organization may not release to any person information on a list obtained under
				subparagraph (A) but may provide information on the list about a miner to the
				family of the miner to the extent that the director of family support services
				or the organization considers appropriate.
							(5)Continuing
				Responsibilities of the Mine Safety and Health AdministrationIn
				the course of its rescue effort and investigation of an accident described in
				paragraph (1), the Mine Safety and Health Administration shall, to the maximum
				extent practicable, ensure that the families of miners involved in the
				accident—
							(A)are briefed,
				prior to any public briefing, about the accident, its causes, the rescue
				effort, its progress, and any other findings from the investigation; and
							(B)are individually
				informed of and allowed to attend any public hearings and public meetings of
				the Mine Safety and Health Administration about the accident.
							(6)Use of mine
				operator resourcesTo the extent practicable, the organization
				designated for an accident under paragraph (1)(B) shall coordinate its
				activities with the mine operator involved in the accident so that the
				resources of the mine operator can be used to the greatest extent possible to
				carry out the organization’s responsibilities under this subsection.
						(7)Prohibited
				Actions
							(A)Actions to
				impede the Mine Safety and Health AdministrationNo person
				(including a State or political subdivision) may impede the ability of the Mine
				Safety and Health Administration (including the director of family support
				services designated for an accident under paragraph (1)(A)), or an organization
				designated for an accident under paragraph (1)(B), to carry out its
				responsibilities under this subsection or the ability of the families of miners
				involved in the accident to have contact with one another.
							(B)Unsolicited
				communicationsIn the event of an accident involving any mine
				operator in the United States, no unsolicited communication concerning a
				potential action for personal injury or wrongful death may be made by an
				attorney, including any associate, agent, employee, or other representative of
				an attorney, or any potential party to the litigation to an individual injured
				in the accident, or to a relative of an individual involved in the accident,
				before the 45th day following the date of the accident.
							(C)Prohibition on
				actions to prevent mental health and counseling servicesNo State
				or political subdivision of a State may prevent the employees, agents, or
				volunteers of an organization designated for an accident under paragraph (1)(B)
				from providing mental health and counseling services under paragraph (3)(A) in
				the 45 day period beginning on the date of the accident. The director of family
				support services designated for the accident under paragraph (1)(A) may extend
				such period for not to exceed an additional 30 days if the director determines
				that the extension is necessary to meet the needs of the families and if the
				State and local authorities are notified of the determination.
							(8)Statutory
				constructionNothing in this subsection shall be construed as
				limiting the actions that a mine operator may take or the obligations that an
				operation may have, in providing assistance to miners involved in a mining
				accident.
						(b)Mine operator
				plans To address needs of families of miners involved in mining
				accidents
						(1)Submission of
				PlansNot later than 6 months after the date of the enactment of
				the Mine Disaster Family Assistance Act of
				2007, each operator of a mine that is subject to the Federal Mine
				Safety and Health Act of 1977 (30 U.S.C. 801 et seq.), shall submit to the
				Secretary a plan for addressing the needs of the families of miners involved in
				any mining accident involving a mine of the operator and resulting in the
				initiation of a mine emergency response by the Mine Safety and Health
				Administration.
						(2)Contents of
				PlansA plan to be submitted by a mine operator under paragraph
				(1) shall include, at a minimum, the following:
							(A)A plan for
				establishing and publicizing a reliable, toll-free telephone number, and for
				providing appropriately trained staff, to handle calls from the families of the
				miners.
							(B)A process for
				notifying the families of the miners, before providing any public notice of the
				names of the miners, either by utilizing the services of the organization
				designated for the accident under subsection (a)(1)(B) or the services of other
				suitably trained individuals.
							(C)An assurance that
				the notice described in subparagraph (B) will be provided to the family of a
				miner as soon as the mine operator has verified that the miner was involved in
				an accident (whether or not the names of all of the miners have been verified)
				and, to the extent practicable, in person.
							(D)An assurance that
				the mine operator will provide to the director of family support services
				designated for the accident under subsection (a)(1)(A), and to the organization
				designated for the accident under subsection (a)(1)(B), immediately upon
				request, a list (which is based on the best available information at the time
				of the request) of the names of the miners, involved in the accident whether or
				not such names have been verified), and will periodically update the
				list.
							(E)An assurance that
				the family of each miner will be consulted about the disposition of all remains
				and personal effects of the miner within the control of the mine
				operator.
							(F)An assurance that
				if requested by the family of a miner, any possession of the miner within the
				control of the mine operator (regardless of its condition) will be returned to
				the family unless the possession is needed for the accident investigation or
				any criminal investigation.
							(G)An assurance that
				the family of each miner will be consulted about construction by the mine
				operator of any monument to the miners, including any inscription on the
				monument.
							(H)An assurance that
				the mine operator will work with any organization designated under subsection
				(a)(1)(B) on an ongoing basis to ensure that families of miners receive an
				appropriate level of services and assistance following each accident.
							(I)An assurance that
				the mine operator will provide reasonable compensation to any organization
				designated under subsection (a)(1)(B) for services provided by the
				organization.
							(J)An assurance that
				the mine operator will assist the family of a miner in traveling to the
				location of the accident and provide for the physical care of the family while
				the family is staying at such location.
							(K)An assurance that
				the mine operator will commit sufficient resources to carry out the
				plan.
							(L)An assurance that
				the mine operator will provide adequate training to the employees and agents of
				the mine operator to meet the needs of survivors and family members following a
				mining accident.
							(M)An assurance
				that, in the case of an accident in which the Mine Safety and Health
				Administration conducts a public hearing, briefing, or comparable proceeding
				the mine operator, in consultation with the Mine Safety and Health
				Administration, will ensure that the proceeding is made available
				simultaneously by electronic means at a location open to public in the city
				where the accident occurred.
							(3)Certificate
				RequirementAfter the date that is 6 months after the date of the
				enactment of the Mine Disaster Family
				Assistance Act of 2007, the Secretary may not approve any plan or
				any modification of a plan that is required by law to be submitted to the Mine
				Safety and Health Administration for any mine, including emergency response
				plans, roof control plans, ventilation plans, training plans, respirable dust
				control plans, shaft and slope sinking plans, and petitions for modifications,
				unless the applicant has included as part of such a request a plan that meets
				the requirements of paragraph (2) or has such a plan previously approved by the
				Secretary on file with such Administration.
						(4)Limitation on
				LiabilityA mine operator shall not be liable for damages in any
				action brought in a Federal or State court arising out of the performance of
				the operator in preparing or providing a miner list pursuant to a plan
				submitted by the mine operator under paragraph (2), unless such liability was
				caused by conduct of the operator which was grossly negligent or which
				constituted intentional misconduct.
						(5)Statutory
				constructionNothing in this section shall be construed as
				limiting the actions that a mine operator may take or the obligations that an
				operation may have, in providing assistance to miners involved in a mining
				accident.
						(c)Establishment
				of task force
						(1)EstablishmentThe
				Secretary, in cooperation with the Bureau of Land Management, the Federal
				Emergency Management Agency, the American Red Cross, mine operators (including
				operators of smaller mines), and families which have been involved in mining
				accidents shall establish a task force consisting of representatives of such
				entities and families, representatives of miners, and representatives of such
				other entities as the Secretary determines appropriate.
						(2)Guidelines and
				RecommendationsThe task force established pursuant to paragraph
				(1) shall develop—
							(A)guidelines to
				assist mine operators in responding to mining accidents;
							(B)recommendations
				on methods to ensure that attorneys and representatives of media organizations
				do not intrude during the rescue and recovery efforts on the privacy of
				families of miners involved in a mining accident;
							(C)recommendations
				on methods to ensure that the families of miners involved in a mining accident
				who are not citizens of the United States receive appropriate
				assistance;
							(D)recommendations
				on methods to ensure that State mental health licensing laws do not act to
				prevent out-of-state mental health workers from working at the site of a mining
				accident or other related sites;
							(E)recommendations
				on methods to improve the timeliness of the notification provided by mine
				operators to the families of miners involved in a mining accident, including
				the steps that operators would have to take to ensure that an accurate list of
				miners potentially involved in an accident would be available within 1 hour of
				the accident; and
							(F)recommendations
				on the appropriate role for families of miners in any official Mine Safety and
				Health Administration investigation, including the appropriate level of access
				to information used to develop the final report.
							(3)ReportNot
				later than 1 year after the date of enactment of this Act, the Secretary shall
				submit to Congress a report containing the model plan and recommendations
				developed by the task force under paragraph (2).
						(d)DefinitionsIn this section:
						(1)MinerThe
				term miner means any individual working in a coal or other mine,
				as defined in the Federal Mine Safety and Health Act of 1977 (30 U.S.C. 801 et
				seq.).
						(2)Mining
				accidentThe term mining accident means any mine
				disaster, regardless of its cause or suspected cause that results in the
				initiation of a mine emergency response by the Mine Safety and Health
				Administration.
						(3)OperatorThe
				term operator means any owner, lessee, or other person who
				operates, controls, or supervises a coal or other mine or any independent
				contractor performing services or construction at such time, as defined in the
				Federal Mine Safety and Health Act of 1977 (30 U.S.C. 801 et seq.).
						(4)SecretaryThe
				term Secretary means the Secretary of
				Labor.
						.
		
